DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-13 in the reply filed on 10/7/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to examine both Groups; the groups are inextricably intertwined; a comprehensive search regarding any one group would inherently necessary to review the pertinent field and classes of prior art relating to the other group; and the questions of patentability and claim interpretation are likely to be based on substantially similar issues and evaluations for each group of claims, and would require consideration of the same prior art.  This is not found persuasive because as specifically explained in the previous Action, Group I directed to the calibration of a trailer backup assist system and Group II directed to a trailer backup assist system where the operator requests steering curvature during backup operation and the system controls and determine maximum vehicle speed, are clearly two distinct inventions with distinct patentable features, not only between the independent claims, but all of their dependent claims. There is search and examination burden when both distinct inventions are searched and examine because a different field of search, search strategies and queries with respect to their respective concept would be required. The Applicant has not specifically point out how/which are the features between the distinct groups are inextricably intertwined. The Examiner respectfully disagrees with the .
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289(Fed. Cir. 1983), cert. denied, 469 U.S. 851(1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Wearver Popcorn Co. Inc., 24 U.S.P.Q. 2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889,1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et aL, 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,937,953. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the examined application and the patent, though not identical, claim the same concept of prioritizing the driving rearward offset over the driving forward offset based on an offset of the measured hitch angle. Claim 2 of both the examined application and the patent are identical.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1-4 and 8-10 are directed toward systems.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed toward the abstract idea of determining an offset of hitch angle, and prioritize the offset determined while the vehicle and trailer are moving reverse over the offset determined while the vehicle and trailer are moving forward, which comprises mental processes.
Applicant’s claim 8 is directed toward the abstract idea of determining an offset of hitch angle, and replacing a forward offset when a reverse offset is determined, which comprises mental processes.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
In both claims 1 and 8, the hitch sensor is an additional element that represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. The hitch sensor is thus insignificant extra-solution activity. Since the abstract idea in Applicant’s claims 1 and 8 are implemented on a controller and there are no further limitations or structural elements, e.g. the vehicle and trailer, that go beyond the controller, it can clearly be seen that the abstract idea of determining, prioritizing a value and replacing a desired value are merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mental process, such as determining the offset of the hitch angle, prioritizing the offset, and replacing the offset in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 2-4, 7, 9-11, and 13 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-4, 7, 9-11, and 13 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (9,008,913).
For claim 1, Sears discloses a system for calibrating an assist system for a trailer attached to a vehicle, comprising: a hitch sensor continuously measuring a hitch angle between the vehicle and the trailer (Col. 10, lines 31-66, col. 11, lines 8-34); and a controller configured to determine an offset of the measured hitch angle (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61, where the hitch sensor being calibrated by determining offset), but does not specifically disclose the system is for a backup assist system and wherein the controller is configured to prioritize the offset determined while the vehicle and the trailer are moving in reverse over the offset determined while the vehicle and the trailer are moving forward. However, Sears discloses the vehicle system may be automatically controlled in situations including when the vehicle is moving in reverse (Col. 12, lines 47-58, col. 14, lines 27-36). It would have been obvious for one of ordinary skill in the art the automated control provide backup assist for the vehicle combination when the vehicle combination is operating in reverse. Further, Sears discloses the vehicle control system includes the calibration module that calibrate at least one sensor including the hitch angle sensor while the vehicle may be driven forward or in a predetermined direction (Col. 13, lines 11-22). It would have been obvious for one of ordinary skill in the art to try to obtain the finite number of hitch angle sensor calibrations, from the vehicle and trailer moving forward and moving backward when the vehicle and trailer are in alignment, and to select or prefer or prioritizing one of the calibration parameters over another, providing a reasonable expectation that one of the calibrations is better or more desirable.

For claim 2, Sears discloses the offset is determined between the measured hitch angle and an actual hitch angle when the actual hitch angle is substantially zero (Fig. 20, col. 13, lines 11-22, where it is known that a hitch angle calibration is complete with the determined offset when the actual hitch angle is at or near zero or being straight). 

For claim 3, Sears discloses calculating offset in the forward and reverse travel direction (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61), but does not explicitly disclose not calculate a forward offset if the reverse offset is stored. However, it would have been obvious for one of ordinary skill in the art to try to only maintain or store one of the two calibration parameters or preferring one of the two parameters over another, providing a reasonable expectation that one of the calibrations may be better or more desirable and therefore choose not to obtain the one calibration that is considered less desirable.

For claim 4, Sears discloses the forward and reverse offsets are determined during a steady state condition of the vehicle and the trailer (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61, where the calibrations are determined when the vehicle and the trailer are in alignment when the vehicle combination are being driving in the forward and in a predetermined direction, which are clear in the rearward direction where the vehicle combination are aligned, a steady state condition).

For claim 8, Sears discloses a system for calibrating an assist system for a trailer attached to a vehicle, comprising: a hitch sensor continuously measuring a hitch angle between the vehicle and the trailer (Col. 10, lines 31-66, col. 11, lines 8-34); and a controller configured to determine an offset of the measured hitch angle (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61, where the hitch sensor being calibrated by determining offset), but does not specifically disclose the controller is configured to replace a forward offset when a reverse offset is determined. However, Sears discloses the vehicle control system includes the calibration module that calibrate at least one sensor including the hitch angle sensor while the vehicle may be driven forward or in a predetermined direction (Col. 13, lines 11-22). It would have been obvious for one of ordinary skill in the art to try to obtain the finite number of hitch angle sensor calibrations, from the vehicle and trailer moving forward and moving backward when the vehicle and trailer are in alignment, and to choose and maintain one of the calibration parameters over another, providing a reasonable expectation that one of the calibrations is better or more desirable and therefore one of the calibrations is to be replaced by the other.

For claim 9, Sears discloses calculating offset in the forward and reverse travel direction (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61), but does not explicitly disclose not calculate a forward offset if the reverse offset is stored. However, it would have been obvious for one of ordinary skill in the art to try to only maintain or store one of the two calibration parameters or preferring one of the two parameters over another, providing a reasonable expectation that one of the calibrations may be better or more desirable and therefore choose not to obtain the one calibration that is considered less desirable.

For claim 10, Sears discloses the forward and reverse offsets are determined during a steady state condition of the vehicle and the trailer (Col. 13, lines 11-22, 55-60, col. 14, lines 52-61, where the calibrations are determined when the vehicle and the trailer are in alignment when the vehicle combination are being driving in the forward and in a predetermined direction, which are clear in the rearward direction where the vehicle combination are aligned, a steady state condition).

Allowable Subject Matter
Claims 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0073003 A1) Shepard et al. discloses a trailer backing up device performing hitch angle calibration when the vehicle and trailer are traveling in-line.
(US 2016/0049020 A1) Kuehnel et al. discloses a vehicle and trailer calibrating the hitch angle between the vehicles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661